Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 17/585,110 filed 01/26/2022. This application is a continuation of International Application No. PCT/CN2020/141325 filed December 30, 2020. 
Claims 1-20 are currently pending in this application, and all the claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 and 07/12/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 01/26/2022 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu Jundong (CN210778694; English language machine translation used here, and called CN ‘694 hereafter) 
Regarding claim 1 CN ‘694 discloses an end cover assembly for a battery cell (CN ‘694 Fig. 2) , comprising a cover plate  1 (CN ‘694 Fig. 2, paragraph 0008) equivalent to the end cover; the cover plate  comprising a liquid injection hole 9 (CN ‘694 Fig. 2, paragraph 0009) equivalent to the through hole for injecting an electrolyte,  and an accommodating portion; a seal 6,7 configured to seal the liquid injection hole 9 (i.e. through hole) (CN ‘694 Fig. 2); and a movable cover 5 (CN ‘694 Fig. 2, paragraph 0009) equivalent to the cover body covering at least part of the seal 6, 7 and being movable together with the seal (CN ‘694 paragraph 0009). 
The four corners of the top of the movable cover 5, equivalent to the cover body, are provided with and fixedly connected to the cover body by screws caps 12 (CN ‘694 paragraph 0009) considered equivalent to the limiting portion. The screw caps 12 equivalent to the limiting portion being located in threaded hole 14 (CN ‘694 Fig. 2, paragraph 0009), and the threaded holes considered equivalent the accommodating portion to restrict the movable cover 5, equivalent to the cover body, from separating from the cover plate 1, equivalent to the end cover, and the movable cover 5 (i.e. cover body) being configured to move relative to the  cover plate 1 (i.e. end cover) through the movement of the limiting screw caps portion in the accommodating portion.
The movable cover 5 can be fixed to the cover plate 1 (CN ‘694 paragraph 0009), equivalent to when the cover body moves to a first position wherein the seal covers the liquid injection hole 9 equivalent to the through hole, and the movable cover 5 can be removed, equivalent to wherein when the cover body moves to a second position, the seal avoids the through hole. 
The limitation, “…wherein when the cover body moves to a first position, the seal covers the through hole, and wherein when the cover body moves to a second position, the seal avoids the through hole” is intended use, and the movable cover 5 disclosed by CN ‘694 is capable of being in a first position wherein it cover injection 9 and being in second position when moved wherein the fixing plug fixedly connected to the movable cover avoids the injection hole (CN ‘694 Fig. 2).  According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.02
Regarding claim 2  the movable cover 5, equivalent to the cover body, covers the injection hole 9 (CN ‘694 paragraph 0016), the movable cover 5 when it covers the electrolyte injection hole 9 is considered to be in the first position. The movable cover 5 can be removed when electrolyte solution needs to be added (CN ‘694 paragraph 0034), and in this open position it is considered to be in the second position; wherein the first position and the second position are a first limit position and a second limit position, respectively, for the movement of the cover body in opposite directions.
Regarding claim 3 the end plate 1 in provided with a threaded hole communicated with the threaded hole in the movable cover 5 (CN ‘694 Fig. 2), and the movable cover, equivalent to the cover body, has a screw cap (Fig. 2) the top part of the screw cap considered equivalent to the actuating portion connected to the threaded hole (i.e. the accommodation portion), and the screw cap being configured to move by receiving an external driving force, such as from  an operator.  
Regarding claim 4 the screw cap 12 includes the top part considered equivalent to the actuating portion, and passes through the threaded hole 14 towards the cover plate 1 (CN ‘694 Fig. 2). 
Regarding claim 5 and 9  the through-threaded hole, considered equivalent to the accommodating portion, have walls and provide guidance to the movement of the screw caps 12 (CN ‘694 Fig. 2), considered equivalent to the limiting portion.
Regarding claim 6  the movable cover 5 can be in open position and a closed position (CN ‘694 Fig. 2, paragraph 0016, 0034), considered as the first limiting position and second limiting position for the movable cover 5, wherein the two end of the threaded hole 14 considered equivalent to the accommodating portion, cooperate with the screw cap to fix or remove the movable cover 5 (CN ‘694 paragraph 0016, 0034); thus defining the first limit position and second limit position. 
Regarding claim 7 the limiting portion screw cap 12 is provided between a wall and the actuating top portion (CN ‘694 Fig. 2, 0027) such that the limiting structure limit the movable cover 5 in  fixed position considered equivalent to the first position.
Regarding claim 14 the moveable cover plate 5, equivalent to the cover body, rotates around the center of the threaded holes 14, considered equivalent to the accommodation portion, when it is being in a closed position or an open position (CN ‘694 paragraph 0035), i.e. in a first position or a second position. 
 Regarding claim 15 the electrolyte injection hole 9 (CN ‘694 Fig. 2, paragraph 0009) equivalent to the through hole is arranged off the center of the threaded hole 14 considered equivalent to the accommodation portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8, 10-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Jundong (CN210778694; English language machine translation used here)

The discussion of CN ‘694 as applied to claim 1, 3 and 14 is fully incorporated here and is relied upon for the limitation of the claim in this portion. 
Regarding claim 8 CN ‘694 discloses the movable cover 5 is provided with  screw caps (CN ‘694 paragraph 0009, 0016) equivalent to the actuating portion that are loosened and tightened to fixedly connect the movable cover 5 to the cover plate 1 (CN ‘paragraph 0035), but CN ‘694 is silent about the screwcap being provided with a clamping groove to cooperate with an eternal component for applying force. However it would have been obvious to a person of ordinary skill in the art at the time of the invention to have changed the shape of the screw cap so as to include a clamping groove because modifying the shape of the sealing head is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the sealing head are significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).
Regarding claim 10 CN ‘694 discloses the cover plate 1, equivalent to the end cover, has an annular  groove 11  (CN ‘694 Fig 2, 3, paragraph 0030) considered equivalent to the mounting component; and the electrolyte injection hole is arranged in the cover plate 1 (i.e. equivalent to the end cover) in an area formed by the annular groove 11 (i.e. equivalent to the mounting component) (CN ‘694 Fig. 2). CN ‘694 discloses the threaded hole 14, equivalent to the accommodation portion, is formed adjacent to and in very close proximity to the annular groove 11 equivalent to the mounting component, but CN ‘694 is silent about the threaded hole 14 (i.e. equivalent to the accommodation portion) is formed by enclosure of the annular groove 11. However, forming the threaded hole in the enclosure of the annular groove instead of adjacent and in close proximity with would  be considered a mere change in position.  According to the MPEP shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding claim 11 CN ‘694 discloses the moveable cover 5, equivalent to the cover body, can be in closed or opened arrangement (CN ‘694 paragraph 0035) equivalent to the first position and second position, and to be in an open position and a closed position moves through a direction of up and down, considered equivalent to extension direction of the threaded hole. 
Regarding claim 12 the electrolyte injection hole 9 equivalent to the through hole is arranged off the center of the threaded hole 14 (CN ‘694 Fig. 2, paragraph 0009)  considered equivalent to the accommodation portion. 
Regarding claim 13 CN ‘694 discloses the cover plate 1 (equivalent to the end cover) has an end cover main body and an annular groove 11 equivalent to the mounting components  (CN ‘694 Fig 2, 3, paragraph 0030) and the cover plate 1, equivalent to the end cover, is provided with a sealing block 10 (CN ‘964 Fig. 2) equivalent to the first groove, and the annular groove 11 being fixed to the sealing block (CN ‘694 Fig. 2) equivalent to the sealing block 10; and the injection hole 9 is formed in the bottom wall of the sealing block 10 equivalent to the first groove.   
Regarding claim 16 CN ‘694 discloses the cover plate 1 (equivalent to the end cover) has an end cover main body and an annular groove 11 equivalent to the mounting components  (CN ‘694 Fig 2, 3, paragraph 0030) and the cover plate 1, equivalent to the end cover, is provided with a sealing block 10 (CN ‘964 Fig. 2) equivalent to the first groove, and the annular groove 11 being fixed to the sealing block (CN ‘694 Fig. 2) equivalent to the sealing block 10; and the injection hole 9 is formed in the bottom wall of the sealing block 10 equivalent to the first groove. CN discloses a first injection hole and a second liquid injection through hole and a second through hole  (CN ‘694 paragraph 0007, 0009), but CN ‘694 is silent about a first avoidance hole in the seal and a second avoidance hole in the limiting portion, where in the first through hole being communicated with the second through hole through the first avoidance hole and the second avoidance hole when the cover body moves to a second position. However, it would have been obvious to make such holes in the cover plate of CN ‘694 so that a connection is always maintained between different portions of the cover plate. 
Regarding claim 17 CN ‘694 discloses the cover plate has a though hole (CN ‘694 paragraph 0009) and the movable cover, equivalent to the cover body, has a screw cap (Fig. 2) the top part of the screw cap considered equivalent to the actuating portion connected to the threaded hole (i.e. the accommodation portion), and the screw cap being configured to move by receiving an external driving force, such as from  an operator; and CN discloses a first injection hole and a second liquid injection through hole and a second through hole  (CN ‘694 paragraph 0007, 0009). CN is silent about the openings being located circumferentially between adjacent through holes.  However, it would have been obvious to make such openings in the cover plate of CN ‘694 so that a connection is always maintained between different portions of the cover plate. 
 Regarding claim 18 CN ‘694 discloses a battery cell and cover plate as described above (CN ‘694 paragraph 0008, 0016). CN ‘694 is silent about the electrode assembly, housing and cover plate. However, electrode assembly, housing and  end cover are essential elements of any battery including the battery disclosed by CN ‘694.    
Regarding claim 19 CN ‘694 discloses automobile batteries (such as lithium batteries (CN ‘694 paragraph 0002, 0004). 
Regarding claim 20 CN ‘694 discloses vehicles that use the disclosed batteries (CN ‘694 paragraph 0004) equivalent to the power consumption device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722